[exhibit106001.jpg]
  A-1   DMWEST #8696531 v2   MANAGEMENT AGREEMENT   This MANAGEMENT AGREEMENT
(the “Agreement”), effective as of this 29th day   of July, 2020, by and between
Union Bank and Trust Company, a Nebraska banking corporation   and trust
company, not in its individual capacity, but solely as trustee under the Trust
  Agreements (as defined below) (the “Trustee”), and Whitetail Rock Capital
Management, LLC,   a Nebraska limited liability company and registered
investment adviser (the “Manager”).   WHEREAS, the Trustee has entered into
various trust agreements for trusts established   by Angela L. Muhleisen and Dan
D. Muhleisen (each, a “Trust Agreement” and collectively, the   “Trust
Agreements”) listed on Appendix A, as may be amended from time to time, (each, a
  “Trust” and collectively, the “Trusts”);   WHEREAS, the Trustee is authorized
to engage an investment adviser to manage the   assets of the Trusts pursuant to
the terms of the Trust Agreements; and   WHEREAS, the Trustee wishes to engage
the Manager to act as Investment Adviser   under the terms of this Agreement and
in accordance with the Trust Agreements.   NOW, THEREFORE, in consideration of
the mutual covenants and promises contained   herein, the parties, intending to
be legally bound, hereby agree as follows:   1. Services. The Manager agrees to
act as investment adviser with respect to the   assets of each Trust in
accordance with the investment objectives and limitations set forth in each
  Trust Agreement. Manager shall provide the services of those of its officers
or employees as   may be required to furnish the services requested by the
Trustee under this Agreement.   2. Term and Termination. The initial term of
this Agreement shall be for the period   commencing on the date first set forth
above, and ending on the first anniversary thereof (such   period, as it may be
extended, being referred to as the “Management Period”), unless sooner
  terminated in accordance with the provisions of this Section 2. The Management
Period shall   automatically renew for successive one-year periods after the
initial Management Period without   necessity of documentation unless both
parties mutually agree to terminate.   Either party may terminate this Agreement
at any time, without penalty, by giving the   other party at least 60 days’
prior written notice. Termination of this Agreement will not affect   the
liabilities or obligations of the parties from transactions initiated before
termination of this   Agreement or Trustee's obligation to pay advisory fees as
set forth in this Agreement. Upon the   termination of this Agreement, Manager
will have no obligation to recommend or take any   action with regard to the
securities, cash or other investments held by the Trustee pursuant to the
  Trust Agreements.   3. Compensation.   (a) Fees. The Trustee shall pay to the
Manager annual fees in an amount   equal to five basis points (0.05%) per annum
of the aggregate value of the assets of the   Trusts as calculated by the
Manager as of the last day of each calendar quarter. Fees are   payable
quarterly in arrears. The Trustee and Manager acknowledge that the initial
assets     
 
[exhibit106002.jpg]
  A-2   DMWEST #8696531 v2   of the Trusts consist of Class B shares of Nelnet,
Inc. common stock (the “Class B   Shares”), which are freely convertible into
Class A shares of Nelnet, Inc. common stock.   The parties agree that the value
of any Class B Shares held in the trusts will be based   upon the most recent
closing price for Nelnet, Inc. Class A shares of common stock on   the New York
Stock Exchange or such other national securities exchange on which   Nelnet,
Inc. common stock trades.   (b) Reimbursement of Expenses. The Trustee shall
reimburse Manager for all   reasonable and necessary expenses incurred or paid
by Manager in connection with, or   related to, the performance of its services
under this Agreement. Manager shall submit to   the Trustee itemized monthly
statements, in a form satisfactory to the Trustee, of such   expenses incurred
in the previous month. The Trustee shall pay to Manager amounts   shown on each
such statement within 30 days after receipt thereof.   4. Cooperation. The
Trustee shall provide such access to its information and   property as may be
reasonably required in order to permit Manager to perform its obligations
  hereunder.   5. Standard of Care and Liability. In providing services
hereunder, Manager shall   act with the care, skill, prudence and diligence
under the circumstances then prevailing that a   prudent person acting in a like
capacity and familiar with such matters would use in the conduct   of an
enterprise of a like character and with like aims. Except when otherwise
specifically   required by law, Manager shall only be liable to Trustee for any
direct and foreseeable losses,   including reasonable attorney’s fees, resulting
from negligence or willful misconduct of Manager   or breach of this Agreement
by the Manager. Except as may otherwise be provided by law,   Manager will not
be liable to Trustee for any act or failure to act by the Trustee, any broker-  
dealer to which transactions are directed, or by any other third party. The
federal and state   securities laws impose liabilities under certain
circumstances on persons who act in good faith,   and therefore nothing in this
Agreement will waive or limit any rights that Trustee may have   under those
laws. Trustee and Manager acknowledge and agree that each of the Trust
  Agreements contains provisions regarding investment of the Trusts’ assets and
that nothing   contained herein will be deemed to impose liability on Manager
for managing the Trusts’ assets   in accordance with the Trust Agreements.   6.
Proprietary Information.   (a) Proprietary Information.   (i) Manager
acknowledges that its relationship with the Trustee is one of trust   and
confidence and that in the course of providing services to the Trustee,
  Manager will have access to and contact with Proprietary Information, as
defined   below. Manager will not, during the Management Period or at any time
  thereafter, disclose to others, or use for its benefit or the benefit of
others, any   Proprietary Information.   (ii) For purposes of this Agreement,
Proprietary Information shall mean, by   way of illustration and not limitation,
all information (whether or not patentable   DocuSign Envelope ID:
01A18C94-F809-4ADA-A9DD-362CEA18EAA6    
 
[exhibit106003.jpg]
  A-3   DMWEST #8696531 v2   and whether or not copyrightable) owned, possessed
or used by the Trustee,   including, without limitation, any invention, formula,
vendor information,   customer information, apparatus, equipment, trade secret,
process, research,   report, technical data, know-how, computer program,
software, software   documentation, hardware design, technology, marketing or
business plan,   forecast, unpublished financial statement, budget, license,
price, cost and   employee list that is communicated to, learned of, developed
or otherwise   acquired by Manager in the course of its service as a consultant
to the Trustee.   (iii) Manager’s obligations under this Section 5(a) shall not
apply to any   information that (a) is or becomes known to the general public
under   circumstances involving no breach by Manager or others of the terms of
this   Section 5(a), (b) is generally disclosed to third parties by the Trustee
without   restriction on such third parties, or (c) is approved for release by
written   authorization of the Board of Directors of the Trustee.   (iv) Upon
termination of this Agreement or at any other time upon request by   the
Trustee, Manager shall promptly deliver to the Trustee all records, files,
  memoranda, notes, designs, data, reports, price lists, customer lists,
drawings,   plans, computer programs, software, software documentation,
sketches, research   notebooks and other documents (and all copies or
reproductions of such   materials) relating to the business of the Trustee.
  (v) Manager represents that its performance under this Agreement does not,
  and shall not, breach any agreement that obligates it to keep in confidence
any   trade secrets or confidential or proprietary information of it or of any
other party   or to refrain from competing, directly or indirectly, with the
business of any other   party. Manager shall not disclose to the Trustee any
trade secrets or confidential   or proprietary information of any other party.
  (b) Remedies. Manager acknowledges that any breach of the provisions of   this
Section 6 shall result in serious and irreparable injury to the Trustee for
which the   Trustee cannot be adequately compensated by monetary damages alone.
Manager agrees,   therefore, that, in addition to any other remedy it may have,
the Trustee shall be entitled   to enforce the specific performance of this
Agreement by Manager and to seek both   temporary and permanent injunctive
relief (to the extent permitted by law) without the   necessity of proving
actual damages.   7. Independent Contractor Status. Manager shall perform all
services under this   Agreement as an “independent contractor.”   8. Proxy
Voting. Trustee hereby designates and authorizes Manager to vote all   proxies
for securities held in the Trusts in accordance with Manager’s written proxy
voting   policy. In connection with such voting, Manager is authorized to take
into account the wishes of   the settlor of the Trusts. Trustee will forward
promptly to Manager copies of all proxies and   shareholder communications
relating to securities in the Trusts. Trustee agrees that Manager   DocuSign
Envelope ID: 01A18C94-F809-4ADA-A9DD-362CEA18EAA6    
 
[exhibit106004.jpg]
  A-4   DMWEST #8696531 v2   will not be liable for failing to vote any proxies
or take any other action when it has not received   such proxies or other
shareholder communications on a timely basis.   9. Services to Other Clients.
Trustee understands that Manager may perform   investment management services
for other clients with various investment objectives and   policies. Trustee
acknowledges that Manager may give advice and take action with respect to   such
clients which may differ from advice given, or the timing or nature of action
taken under   this Agreement. Trustee acknowledges that Manager may recommend
the purchase or sale of   securities or other investments held under the Trust
Agreements that affiliates of the Manager   (“Affiliated Persons”) may also
purchase or sell for their own account. Trustee further   acknowledges that
Manager shall have no obligation to recommend for purchase or sale by the
  Trustee, any security or other investment that Affiliated Persons may purchase
or sell for its or   their own account or any other client accounts. This
Agreement does not limit or restrict in any   way Manager or any of its
Affiliated Persons from buying, selling or trading in any securities or   other
investments for their own accounts.   Manager or its Affiliated Persons may
provide services for, or solicit business from   various companies, including
issuers of securities that Manager may recommend for purchase or   sale by
Trustee. In providing these services, Manager or its Affiliated Persons may
obtain   material, nonpublic or other confidential information that, if
disclosed, might affect an investor’s   decision to buy, sell or hold a
security. Under applicable law, Manager and its Affiliated Persons   cannot
improperly disclose or use this information for their personal benefit or for
the benefit of   any person, including clients of Manager. If Manager or any
Affiliated Person obtains material,   nonpublic or other confidential
information about any issuer, Manager is prohibited from   disclosing the
information to Trustee or using it for Trustee’s benefit.   10. Notices. All
notices required or permitted under this Agreement shall be in   writing and
shall be deemed effective upon personal delivery or upon deposit in the United
  States Mail, by registered or certified mail, postage prepaid, addressed to
the other party as set   forth below:   (a) If to Manager:    Whitetail Rock
Capital Management, LLC    c/o Matthew Brinkman    121 South 13th Street, Suite
121    Lincoln, NE 68508   If to the Trustee:    Union Bank and Trust Company   
c/o Nate Wieting    6801 South 27th Street    Lincoln, NE 68512   11. Entire
Agreement. This Agreement constitutes the entire agreement between the   parties
and supersedes all prior agreements and understandings, whether written or oral,
relating   to the subject matter of this Agreement.   DocuSign Envelope ID:
01A18C94-F809-4ADA-A9DD-362CEA18EAA6    
 
[exhibit106005.jpg]
  A-5   DMWEST #8696531 v2   12. Amendment. This Agreement may be amended or
modified only by a written   instrument executed by both the Trustee and
Manager.   13. Governing Law. This Agreement shall be construed, interpreted and
enforced in   accordance with the laws of the State of Nebraska.   14.
Assignment. Except as otherwise provided herein, none of the rights, duties or
  obligations of either party to this Agreement may be assigned without the
consent of the other.   “Assignment” shall have the definition given under the
Investment Advisers Act of 1940 (the   "Advisors Act").   15. Miscellaneous.
  (a) No delay or omission by the Trustee in exercising any right under this
  Agreement shall operate as a waiver of that or any other right. A waiver or
consent given   by the Trustee on any one occasion shall be effective only in
that instance and shall not   be construed as a bar or waiver of any right on
any other occasion.   (b) The captions of the sections of this Agreement are for
convenience of   reference only and in no way define, limit or affect the scope
or substance of any section   of this Agreement.   (c) In the event that any
provision of this Agreement shall be invalid, illegal   or otherwise
unenforceable, the validity, legality and enforceability of the remaining
  provisions shall in no way be affected or impaired thereby.   IN WITNESS
WHEREOF, the parties hereto have executed this Management Agreement as   of the
day and year set forth above.    Whitetail Rock Capital Management, LLC    By:
   Title:    Union Bank and Trust Company    By:    Title:   DocuSign Envelope
ID: 01A18C94-F809-4ADA-A9DD-362CEA18EAA6   AVP & TRUST OFFICER   Chief
Compliance Officer    
 